DETAILED ACTION
	The following action is in response to the RCE filed for application 17/126,398 on August 23, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 23, 2022.
	Applicant argues that there would be no serious burden upon the examiner to search all the species, and also the species share an inventive concept.  It can be shown, however, that the controls for each species are different and would require distinct searches.  Also, since claim 4 is rejected (see below), there is no shared inventive concept.  Applicant’s arguments have been considered, but are not persuasive.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 4, applicant claims two or more shift signals that are “simultaneously transmitted to the TCU within a predetermined time period.”  This wording is unclear, as a simultaneously transmitted signal would comprise of two signals being transmitted at the exact same time (thereby making the time period moot).  Given Fig. 4, it is assumed that the signals need not be simultaneous, but only registered within the predetermined time.  The claim will be treated as best understood.  Claim 9 is dependent upon claim 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebina ‘559.  With regard to claim 4, Ebina teaches a method for transmitting shift signals of an electronic shift system, the method comprising: transmitting, by a shift operation device 16-1a, a shift signal generated at a time of operating the shift operation device, to a transmission control unit ECE/GSU, wherein the shift operation device is configured so that one shift stage and one shift signal among the shift signals are matched one to one and transmits the shift signals which are each individually separated according to shifting stages (Fig. 1); and performing, by the TCU, a shifting of a transmission, according to the transmitted shift signal, wherein, when two or more shift signals (i.e. rotation one step and then to “2”) among the shift signals which are individually separated according to the shifting stages are transmitted to the TCU within a predetermined time period A, the TCU accepts a shift signal transmitted last (“2”) to the TCU and performs a control of the transmission according to the shift signal transmitted last to the TCU, and rejects remaining shift signals (rotation on step) which are previously transmitted to the TCU.  With regard to claim 9, Ebina teaches the method, wherein the shift operation device includes one of a button type, a dial type 16-1a, and a lever type.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota ‘578 has been cited to show a shift device 1, with various predefined separated positions, wherein if more than one signal is inputted from the positions during a predetermined time, the last command is accepted and the previous signals are rejected (Fig. 4A).
Issa ‘769 has been cited to show a shift device 40, wherein if simultaneous signals are recorded (i.e. from 32 and 34) an error is registered (step 106).
Inoue ‘503 has been cited to show a shift device 1102, a TCU 2000, wherein individual signals that are separated are sensed and if two or more signals are sensed (S1004, S1008) during a predetermined time TN(2), the last signal is commanded S1024 and the previous signals are rejected.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 21, 2022